Title: From James Madison to William Bradford, 17 July 1779
From: Madison, James
To: Bradford, William



Wmsbg. July 17th. 1779
My dear friend

I had the pleasure of receiving yours of the 29th.[?] Ulto. by yesterday’s post, and agreeable to your request take this immediate opportunity of acknowledging it.
The Inhabitants of this City roused by the extortions of the times and the example of your State are instituting regulations similar to those you mention. Whether they will have the necessary prudenc[e,] firmness & perseverence, or whether the other parts of the State will concur in the undertaking time only can shew. The Specific Tax adopted here and the plentiful crops in prospect in the middle States it is to be hoped will facilitate the execution of it.
The Govr. has recd. authentic information from the Southward that Gen Lincoln on the 20th. of last Month made a regular attack on the Enemy’s lines on the mainland opposite the Island abt. 20 Miles from C. Town where our main body lay. The assault continued 56 Minutes. A party of Highlanders which sallied out were driven back with great slaughter. The result was however that the Genl. finding the place more impregnable than he expected & reinforcements from the Island having arrived during the engagement withdrew his troops with all his wounded & Artillery. Our loss is represented as inconsiderable and that of the Enemy as probably material. Govr. Rutledge adds that our Army was greatly animated with the experiment and were satisfied that had the Enemy quitted their lines, that in a fair & open combat, they should have beat them.
The General Washington a Ship belonging to this State and just arrived from France, left Brest in company with a fleet consisting of 1–80 Gun Ship[,] 5–74[,] 2[?] Frigates[,] 24–20 Gun Ships with 60 Transports containing 10,000 troops destined for the W. Indies. She parted with the Fleet on the 1st. of June off Madeira.
I mentioned to you in my last that upon the receipt of it it would be necessary to change the direction of your Letters from this City to Orange. I propose to set of[f] about the last of next week.
Adieu
JM Jr.
